 1
 2                                                          CLERK, U.S.
                                                                          DISTRICTCOURT
 3
                                                               JUG __ 2 Z01~
 4
 S                                                     evNr~~~isr icr~F~LLIFOR~A
                                                                                DEPUTY
 6
 7
 g                      UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
to
11     ITED STATES OF AMERICA,                  Case No.: S~CROg '~0~8'O
                                                                      '  JVS--~y
12                          Plaintiff,          ORDER OF DETENTION AFTER
                                                HEARING
13               vs.                            [Fed. R. Crim. P. 32.1(a)(6); 18 U.S.C.
                                                 § 3143(a)]
14
     Elmer fl ~ar~~~
15                          Defendant.
16
17       The defendant having been arrested in this District pursuant to a warrant issued
18   y the United States District Court for the __ ~~~~Q~ ~~5~-. of ~ A
19 or alleged violations) ofthe terms and conditions of his/her [probation] supervised
20 elease ,and
21       The Court having conducted a detention hearing pursuant to Federal Rule of
22   riminal Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a),
23       The Court finds that:
24       (v~The defendant has not met his/her burden of establishing by clear and
25       convincing evidence that he/she is not likely to flee if released under 18 U.S.C. §
26       3142(b) or (c). This finding is based on    ~ Qc k o~       kr,aw r,
27            C,k a~ra~~    bc'~1 t'csov cc~ ~ sv~c~~►e S
28
 1
 2
 3        and/or
 4      ( The defendant has not met his/her burden of establishing by clear and
 5       convincing evidence that he/she is not likely to pose a danger to the safety of any
 6       other person or the community if released under 18 U.S.C. § 3142(b)or (c). This
 7       finding is based on    GOnY~G'T~o~n           ~~, ~G ~, .v.ar ~ ~t'~~
 8          FoY    ~Y~me~       ('P ~a~~ d     •~'c~    ~ ~~ ~~~~~     ~,~~~~e   c~1n
 9          ~~e~'a`     s.,    Yv~~~         ~(~1 ore
10
11
12
13       IT THEREFORE IS ORDERED that the defendant be detained pending further
14   ;vocation proceedings.
15
16   ATED:     ]f o~f I`~
                                             N E. SCO
17                                       UNITED STATES MAGISTRATE JUDGE
18
19
20
21
22
23
24
25
26
27
28

                                        Page 2 of2
